Citation Nr: 1624754	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-24 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to April 1968, with combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge, Parachutist Badge, the Vietnam Service Medal with Four Bronze Service Stars and the Republic of Vietnam Gallantry Cross Unit Citation with Palm Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a low back disorder that he asserts had its onset in service as the result of a hard landing after a parachute jump.  He has been diagnosed with degenerative disc disease, bilateral neural foraminal compromise and lumbosacral neuritis or radiculitis.  In support of his claim, he submitted a statement from his commanding officer, J.M.M., corroborating that he was injured in January 1967 during a parachute jump.  See January 2009 Written Statement of J.M.M.  Additionally, the Veteran competently reports that he has had ongoing back pain ever since his injury in service.  See October 2008 Private Medical Record; February 2009 VA Medical Record; December 2009 VA Examination Report; March 2010 Notice of Disagreement.  

The Veteran was provided with a VA examination in December 2009.  The VA examiner opined that the Veteran's current low back disorder was not related to the injury he sustained in service because there was no record of a back injury in his service treatment records and his post-service medical records noted an onset of symptoms well after service.  The Board finds that an addendum medical opinion should be obtained, because the examiner improperly relied on the lack of a reported injury or back symptoms in the STRs and failed to consider the Veteran's combat service and the lay statements of both the Veteran and his commanding officer as to the onset and recurrence of the Veteran's back symptoms.  See Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015)(indicating that a VA examiner may not generally rely on the absence of evidence as negative evidence); see also McKinney v. McDonald, 28 Vet. App. 15, 30-31 (2016) (a VA examiner's failure to consider the claimant's testimony when formulating an opinion renders that opinion inadequate).  Updated VA and private treatment records should also be secured.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including updated records from Bay Pines VA Healthcare System and Palm Harbor Community Based Outpatient Clinic.

2.  With any necessary assistance from the Veteran, obtain all outstanding records of private treatment concerning the Veteran's low back disorder, including any updated records from Dr. Drygas and/or Florida Spine Institute.

3.  After completing the above development, forward the claims file to a qualified examiner for preparation of an addendum opinion addressing the etiology of the Veteran's low back disorder.  The entire claims file, including a copy of this remand, must be available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.

After a review of the claims file, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disorder, including degenerative disc disease, bilateral neural foraminal compromise and lumbosacral neuritis or radiculitis (1) had its clinical onset during active service, or (2) is otherwise related to a disease or injury incurred in service, including the presumed combat injury he sustained in January 1967 during a parachute jump.  

In reaching his or her conclusions, the VA examiner should specifically review and consider the competent lay statements of the Veteran and his commanding officer (J.M.M., dated January 2009) concerning the onset of low back problems during service and the recurrence of those symptoms since that time.  The examiner is advised that in the case of a combat Veteran, the combat injury presumed, as is the disability due to the in-service combat injury, but an opinion is necessary as to any causal relationship between the current back disability and the presumed combat injury.  In this regard, a reliance on a lack of evidence in the service medical records, alone, to provide a negative opinion will render that opinion inadequate.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  After ensuring completion of the foregoing and any other development deemed necessary based on evidence added to the record, readjudicate the claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




